                 Case 21-50240-KBO              Doc 14       Filed 06/29/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                         Case No. 19-12153 (KBO)

                       Debtors.                                (Jointly Administered)


GEORGE L. MILLER, in his capacity as                           Adv. Proc. No. 21-50240 (KBO)
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                       Plaintiff,                              Re: Docket No. 13

vs.

STEEL AND PIPE SUPPLY COMPANY, INC.,

                       Defendant.


             ORDER APPROVING STIPULATION FOR EXTENSION OF TIME

         The Court having considered the Stipulation for Second Extension of Time for Defendant

Steel and Pipe Supply Company, Inc. (the “Defendant”) to Respond to the Complaint

(“Stipulation”) between Plaintiff George L. Miller, Chapter 7 Trustee, and Defendant, attached

hereto as Exhibit A; the Court having determined that good and adequate cause exists for approval

of the Stipulation; and the Court having determined no further notice of the Stipulation must be

given; it is hereby,




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
              Case 21-50240-KBO        Doc 14     Filed 06/29/21       Page 2 of 2




       ORDERED that the time within which Defendants must answer or otherwise respond to

the Complaint shall be extended through and including July 14, 2021.




   Dated: June 29th, 2021                          KAREN B. OWENS
   Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
